DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 1, 2021 has been entered.
 	Claims 14, 15, and 61-63 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on February 1, 2021 have been fully considered.
	Objection to the Specification
	Applicant argues that the specification has been amended to add the appropriate sequence identifier to Table 26 (Remarks, page 1).
 	This argument was not persuasive because the amendment to the specification was not entered for the reasons set forth below in the “Specification” section. The objection has been maintained with modifications. 
	Objection to the Drawings

	This argument was persuasive. The objection has been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claim 14 have been addressed by the amendments to the claim (Remarks, page 1).
	This argument was not persuasive because the claim still contains minor informalities for some of the reasons set forth previously and also for new reasons. The objection has been maintained with modifications.  
Rejection of claim 15 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 15 (Remarks, page 1).
	This argument was persuasive. The rejection has been withdrawn. 
Rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Kiss in view of Mitsuhashi, Fu, and Vestheim
	In view of the amendments to independent claim 14, which remove the requirement for the hybridization structure to contain a particular type of spacer, the rejection has been modified to remove the Vestheim reference. Claims 14 and 15 are currently rejected under 35 U.S.C. 103 as being unpatentable over Kiss in view of Mitsuhashi and Fu. 
Applicant’s arguments have been fully considered with respect to the modified rejection, but they were not persuasive for the following reasons. 
Arguments:

Response:
In response, it is first noted that Applicant’s arguments contain a typographical error where “Mitsubishi” is recited for the cited “Mitsuhashi” reference.
Second, in response to Applicant’s arguments concerning the specificity of the Camel probe of Kiss and the manner in which its loops are formed, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the 
claims do not currently exclude hybridization structures in which the probe is capable of binding to multiple variants of a target nucleic acid, nor do they exclude hybridization structures in which the loops contain base pairing. Therefore, the teachings of Kiss as modified by Mitsuhashi and Fu suggest a hybridization structure that meets all of the requirements of the instant claims 14 and 15.
Kiss also does not teach away from the claimed invention because, as noted above, the claims do not currently exclude hybridization structures in which the probe is capable of binding 
	Further, to the extent that Applicant is arguing on page 2 of the Remarks that the examiner has used an excessive number of references, it is noted that this argument is not persuasive because reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In this case, it is not clear that an excessive number of references has been used since only three references are used in the current rejection and only four references were used in the previous rejection. Second, each of the cited references provides a clear reason to combine its teachings with those of Kiss, and the teachings of all of the references, when considered together, form a coherent rationale for modifying Kiss to obtain the claimed hybridization structure. 
Lastly, to the extent that Applicant is arguing on page 2 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the rejection sets forth a clear rationale for combining the teachings of the references and does not rely improperly rely on the teachings in the specification. 


Specification
4.	Applicant’s amendment to the specification filed on February 1, 2021 is acknowledged. The amendment to the specification has not been entered because it does not comply with 37 CFR 1.121(b), which requires markings to identify all changes relative to the previous version of the page/section/paragraph of the specification being amended or replaced. 
	Since the objection has not been entered, the specification remains objected to for reciting “DEQ ID 27” for “SEQ ID NO: 27”. 
	The specification is also objected to because each instance of “SEQ ID NO x” (see pages 53, 56, 61, 62, and 65) must be replaced with “SEQ ID NO: x” per 37 CFR 1.821. See also MPEP . For example, in Table 4 on page 53, “SEQ ID 1”, “SEQ ID 2”, “SEQ ID 3”, and “SEQ ID 4” must be replaced with “SEQ ID NO: 1”, “SEQ ID NO: 2”, “SEQ ID NO: 3”, and “SEQ ID NO: 4”, respectively. 

Drawings
5.	Applicant’s submission of a replacement drawing sheet on February 1, 2021 is acknowledged. The replacement drawing is acceptable. 

Claim Objections
6.	 Claim 14 is objected to because a comma should be inserted after both instances of “segments” in line 3 to separate the “wherein” clause from the rest of the claim and improve readability. As well, inserting a comma and the word “and” before the concluding “wherein” clause is suggested. 
	Claim 14 is also objected to because the underlining under the hyphen in line 2 should no 
Claim 62 is objected to because “a ethylene glycol spacer” should be replaced with “an ethylene glycol spacer”.
Claim 63 is objected to because of the following informalities. Amending the claim to recite “wherein the spacer comprises 1,2-dideoxyribose” is suggested. This language is believed to more accurately describe the spacer.
	
Claim Rejections – 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 15 depends from claim 14 and recites “wherein at least one of the single-stranded loops is in the probe and comprises one or more non-nucleotide moieties.” 

	The original disclosure has been reviewed, but support was not found for the full scope of amended claim 15. This claim encompasses hybridization structures with two single-stranded loops, wherein both loops contain at least one non-nucleotide moiety, as well as hybridization structures in which only one of the two single-stranded loops contains at least one non-nucleotide moiety. The original disclosure, though, only provides support for hybridization structures in which all or none of the single-stranded loops contain at least one non-nucleotide moiety (see, e.g., page 16, lines 21-37). In other words, the original disclosure fails to provide support for hybridization structures in which at least one, but not all, of the single-stranded loops contains at least one non-nucleotide moiety as encompassed by amended claim 15. Accordingly, claim 15 contains new matter.
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

10.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously) and Fu (US 2010/0227320 A1; cited previously).
	Claim 14 is drawn to a hybridization structure. The hybridization structure comprises a probe and a target and also contains at least two single-stranded loops. Each of the loops is located between two duplex segments. The hybridization structure also contains a spacer at the 3’ end of the probe. Lastly, the free energy of the hybridization structure must be less than zero under hybridization conditions.
	Kiss discloses a hybridization structure termed a “camel probe” in Figure 3. As can be seen in Figure 3, the hybridization structure of Kiss contains a target (i.e., the lower strand) and a probe (i.e., the camel probe). The hybridization structure also contains two single-stranded loops located between duplex regions (Figure 3). (As discussed by Kiss (see page 11, line 19 – page 12, line 4, the loops in the camel probe “open up” to form single-stranded loops when the target-complementary regions of the probe bind to the target).
	Kiss does not teach all of the elements of claim 14 for two reasons. First, the reference fails to teach that the 3’ end of the camel probe contains a spacer. Second, since Kiss does not discuss the free energy of the hybridization structure, the reference also fails to meet the requirement for the free energy of the hybridization structure to be less than zero under hybridization conditions.  

	The teachings of Mitsuhashi, though, indicate that hybridization structures with a more negative free energy of hybridization (G) form more readily than hybridization structures with a more positive G (see Figure 1 on page 279; see also page 278, column 2 and the “Hairpin Structure” section on page 279).
	As well, Fu teaches that it is desirable to block the 3’ end of a hybridization probe used in an amplification or primer extension reaction such that it cannot undergo polymerase-mediated extension (para. 75). Fu teaches that this blocking “can be achieved by using non-complementary bases” or other moieties such as biotin, a phosphate group, or a dideoxynucleotide (para. 75). The non-complementary nucleotide bases disclosed in para. 75 of Fu constitute a spacer. Fu also teaches the use of alkyl groups and non-nucleotide linkers to block the ability of a primer to undergo polymerase-mediated extension (para. 70).
	Further regarding claim 15, Fu also describes using non-nucleotide chemical moieties to obtain a desired degree of flexibility in the single-stranded loop region of the disclosed probes (see para. 80; see Figure 6 for a depiction of the probes discussed by Fu in para. 80).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to design the camel probe of Kiss such that the free energy of hybridization to the target is less than zero. Mitsuhashi provides motivation to do so by teaching that hybridization becomes more favorable as the free energy becomes more negative (Figure 1 and pages 278-279). The ordinary artisan would have recognized from these teachings of Mitsuhashi that hybridization structures with a more negative 
	It also would have been obvious to modify the camel probe of Kiss such that it contains a spacer at the 3’ end. Fu provides motivation to do so by teaching that it is desirable to block the 3’ end of a hybridization probe used in an amplification or primer extension reaction such that it cannot undergo polymerase-mediated extension (para. 75). The ordinary artisan would have recognized from these teachings of Fu that the camel probes of Kiss should be so blocked to prevent their undergoing polymerase-mediated extension during the primer extension reaction disclosed in Figure 3 of the reference and would have had a reasonable expectation of success since Fu described several different spacers that could be used for this purpose (paras. 70 & 75).
	Finally, further regarding claim 15, it would have been obvious to include at least one non-nucleotide moiety in at least one of the loop regions of the camel probe suggested by Kiss in view of Mitsuhashi and Fu. Fu provides motivation to do so by teaching that such non-nucleotide moieties are useful for obtaining a desired degree of flexibility in the single-stranded loop region of a hybridization probe (para. 80). Fu also provides a reasonable expectation of success by disclosing suitable non-nucleotide moieties and ways in incorporate them into the disclosed probes (para. 80).
In view of the foregoing, the hybridization structures of claims 14 and 15 are prima facie obvious.

61 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously) and Fu (US 2010/0227320 A1; cited previously) and further in view of Vestheim & Jarman (Frontiers in Zoology 2008; 5: 12; cited previously and “Vestheim” below).
	Claim 61 depends from claim 14 and requires the spacer to be a C3 alkyl spacer. 
	As discussed above, the teachings of Kiss in view of Mitsuhashi and Fu render obvious the hybridization structures of claims 14 and 15. 
	Regarding claim 61, Fu teaches that alkyl spacers can be used to block polymerase-mediated extension of a primer (para. 70), but the reference does not teach a C3 alkyl spacer for this purpose.
Vestheim, however, teaches that a C3 spacer is more effective at blocking unwanted polymerase extension compared to the phosphate disclosed in para. 75 of Fu (page 4). On page 4, Vestheim also describes C3 spacers as having the following properties: (i) stable; (ii) “100% synthesized (i.e., no oligos missing it)”; (iii) exerting no obvious influence on oligonucleotide annealing; and (iv) “a standard modification available from most suppliers of custom oligonucleotides.” 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the camel probe suggested by Kiss in view of Mitsuhashi and Fu such that the 3’ spacer suggested by Fu is a C3 spacer. Vestheim provides motivation to do so by teaching that a C3 spacer is more effective at blocking unwanted polymerase extension compared to the phosphate disclosed in para. 75 of Fu in addition to being (i) stable; (ii) “100% synthesized (i.e., no oligos missing it)”; and (iii) exerting no obvious influence on oligonucleotide annealing (page 4). The ordinary artisan would have had a prima facie obvious.

12.	Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously) and Fu (US 2010/0227320 A1; cited previously) and further in view of Jayasena et al. (US 6,183,967 B1; newly cited).
	Claim 62 depends from claim 14 and requires the spacer to be an ethylene glycol spacer. 
	As discussed above, the teachings of Kiss in view of Mitsuhashi and Fu render obvious the hybridization structures of claims 14 and 15. 
	Regarding claim 61, Fu teaches that various spacers can be used to block polymerase-mediated extension of a primer or probe (paras. 70 and 75), but the reference does not teach an ethylene glycol spacer for this purpose.
	Jayasena, however, teaches that, like the 3’ phosphate disclosed in para. 75 of Fu, an ethylene glycol linker (spacer) can be used to block the 3’ end of an oligonucleotide from undesired polymerase-mediated extension (see, e.g., col. 24, l. 62 – col. 25, l. 6).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to modify the camel probe suggested by Kiss in view of Mitsuhashi and Fu such that the 3’ spacer suggested by Fu is an ethylene glycol spacer. As discussed in MPEP 2144.06 and 2144.07, respectively, it is prima facie obvious in the absence of unexpected results to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this case, the teachings of Jayasena cited above indicate that the 3’ phosphate of Fu and the claimed prima facie case of obviousness for the hybridization structure of claim 62. 

13.	Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously) and Fu (US 2010/0227320 A1; cited previously) and further in view of Sorenson et al. (US 2011/0195406 A1; newly cited).
	Claim 63 depends from claim 14 and requires the spacer to be a 1’,2’-dideoxyribose spacer. 
	As discussed above, the teachings of Kiss in view of Mitsuhashi and Fu render obvious the hybridization structures of claims 14 and 15. 
Regarding claim 61, Fu teaches that various spacers can be used to block polymerase-mediated extension of a primer or probe (paras. 70 and 75), but the reference does not teach a 1’,2’-dideoxyribose spacer for this purpose.
	Sorenson, however, teaches that a 1’,2’-dideoxyribose spacer can be used to block polymerase-mediated extension (see, e.g., para. 208).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to modify the camel probe suggested by Kiss in view of Mitsuhashi and Fu such that the 3’ spacer suggested by Fu is a 1’,2’-dideoxyribose spacer. As discussed in MPEP 2144.06 and 2144.07, respectively, it is prima facie obvious in the absence of unexpected results to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this prima facie case of obviousness for the hybridization structure of claim 63. 

Conclusion
14.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637